UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

SUSAN BATTAGLIA,

Plaintiff, DECISION AND ORDER
V.
1:18-CV-00390 EAW
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

INTRODUCTION

Represented by counsel, Plaintiff Susan Battaglia (“Plaintiff’) brings this action
pursuant to Title II of the Social Security Act (the “Act”), seeking review of the final
decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant’”)
denying her application for disability insurance benefits (“DIB”). (Dkt. 1). This Court has
jurisdiction over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are
the parties’ cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the
Federal Rules of Civil Procedure (Dkt. 12; Dkt. 15). For the reasons discussed below,
Plaintiff's motion (Dkt. 12) is granted in part, the Commissioner’s motion (Dkt. 15) is
denied, and the matter is remanded to the Commissioner for further proceedings consistent

with this Decision and Order.
BACKGROUND

Plaintiff protectively filed her application for DIB on May 21, 2014. (Dkt. 7 at 20).!
In her application, Plaintiff alleged disability beginning January 18, 2011, due to severe
lumbar pain with degenerative disc disease. (/d. at 170, 173). Plaintiffs application was
initially denied on May 14, 2014. (/d. at 89-92). At Plaintiff's request, a hearing was held
before administrative law judge (“ALJ”) Paul Georger in Buffalo, New York, on February
3, 2017. Ud. at 34-77, 93). On March 31, 2017, the ALJ issued an unfavorable decision.
(Id. at 17-33). Plaintiff requested Appeals Council review; her request was denied on
January 31, 2018, making the ALJ’s determination the Commissioner’s final decision. (/d.
at 5-7). This action followed.

LEGAL STANDARD

I. District Court Review

“In reviewing a final decision of the [Social Security Administration (“SSA”)], this
Court is limited to determining whether the SSA’s conclusions were supported by
substantial evidence in the record and were based on a correct legal standard.” Talavera
v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.
§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is
supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

 

; When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

-2-
as adequate to support a conclusion.” Moran vy, Astrue, 569 F.3d 108, 112 (2d Cir. 2009)
(quotation omitted). It is not the Court’s function to “determine de novo whether [the
claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation
omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.
1990) (holding that review of the Secretary’s decision is not de novo and that the
Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he
deferential standard of review for substantial evidence does not apply to the
Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)
(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).
I. Disability Determination

An ALJ follows a five-step sequential evaluation to determine whether a claimant
is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,
470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in
substantial gainful work activity. See 20 C.F.R. §§ 404.1520(b). Ifso, the claimant is not
disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an
impairment, or combination of impairments, that is “severe” within the meaning of the Act,
in that it imposes significant restrictions on the claimant’s ability to perform basic work
activities. Jd. §§ 404.1520(c). If the claimant does not have a severe impairment or
combination of impairments, the analysis concludes with a finding of “not disabled.” If
the claimant does have at least one severe impairment, the ALJ continues to step three.

At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

a3.
Regulation No. 4 (the “Listings”). Jd. § 404.1520(d). Ifthe impairment meets or medically
equals the criteria of a Listing and meets the durational requirement (id. § 404.1509), the
claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity
(“RFC”), which is the ability to perform physical or mental work activities on a sustained
basis, notwithstanding limitations for the collective impairments. See id. § 404.1520(e).

The ALJ then proceeds to step four and determines whether the claimant’s RFC
permits the claimant to perform the requirements of his or her past relevant work. Jd.
§ 404.1520(f). If the claimant can perform such requirements, then he or she is not
disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the
burden shifts to the Commissioner to show that the claimant is not disabled. Jd.
§ 404.1520(g). To do so, the Commissioner must present evidence to demonstrate that the
claimant “retains a residual functional capacity to perform alternative substantial gainful
work which exists in the national economy” in light of the claimant’s age, education, and
work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted);
see also 20 C.F.R. § 404.1560(c).

DISCUSSION

I. The ALJ’s Decision

In determining whether Plaintiff was disabled, the ALJ applied the five-step
sequential evaluation set forth in 20 C.F.R. § 404.1520. Initially, the ALJ determined that
Plaintiff last met the insured status requirements of the Act on December 31, 2016. (Dkt.

7 at 22). At step one, the ALJ determined that Plaintiff had not engaged in substantial
gainful work activity from January 18, 2011, the alleged onset date, through her date last
insured of December 31, 2016. (/d.).

At step two, the ALJ found that Plaintiff suffered from the severe impairments of
chronic back pain and disorders of the right wrist. (d.). The ALJ further found that
Plaintiff's medically determinable impairments of right knee disorder, right elbow pain,
GERD, and hypertension were non-severe. (/d.).

At step three, the ALJ found that Plaintiff did not have an impairment or
combination of impairments that met or medically equaled the severity of any Listing. (/d.
at 23). The ALJ particularly considered the criteria of Listings 1.02 and 1.04 in reaching
his conclusion. (/d.).

Before proceeding to step four, the ALJ determined that, through the date last
insured, Plaintiff retained the RFC to perform sedentary work as defined in 20 C.F.R.
§ 404.1567(a), except that Plaintiff:

could frequently reach overhead to the left, and frequently reach overhead to

the right. For all other reaching, she could reach frequently to the left, and

could reach frequently to the right. [Plaintiff] could never climb ramps and

stairs, never climb ladders, ropes, or scaffold, balance occasionally, never

stop, never kneel, never crouch, and never crawl.

(Id. at 23). At step four, the ALJ found that Plaintiff was unable to perform any past
relevant work through the date last insured. (/d. at 26).

At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff's age, education, work experience, and RFC, through

the date last insured, there were jobs that existed in significant numbers in the national

economy that Plaintiff could have performed, including the representative occupations of

-5-
food checker, timekeeper, and telephone information clerk. (/d. at 27-28). Accordingly,
the ALJ found that Plaintiff was not disabled as defined in the Act at any time from the
alleged onset date through the date last insured. (/d. at 28).

I. Remand of this Matter for Further Proceedings is Necessary

Plaintiff asks the Court to reverse or, in the alterative, remand this matter to the
Commissioner, arguing that the ALJ failed to properly assess Plaintiff's age for purposes
of applying the Medical-Vocational Guidelines. (Dkt. 12-1 at 10-11). The Court agrees
with Plaintiff, for the reasons discussed below.

The Social Security Administration’s (“SSA”) regulations set forth three age
categories: (1) a “younger person,” who is under the age of 50; (2) a “person closely
approaching advanced age,” who is between the ages of 50 and 54; and (3) a “person of
advanced age,” who is 55 or older. 20 C.F.R. § 404.1563(c), (d), (e). “These age categories
are then used in the Medical—Vocational Guidelines (the ‘Grids’) to make determinations
at step five of the [ALJ’s disability] analysis.” Woods v. Colvin, 218 F. Supp. 3d 204, 207
(W.D.N.Y. 2016). As relevant here, an ALJ may not “apply the age categories
mechanically in a borderline situation,” and, if a claimant is “within a few days to a few
months of reaching an older age category, and using the older age category would result in
a determination or decision that [the claimant is] disabled,” then the ALJ must “consider
whether to use the older age category after evaluating the overall impact of all the factors”
in the individual case. 20 C.F.R. § 404.1563(b).

Where, as in this case, a claimant has applied only for DIB and the ALJ’s decision

is issued after the date last insured, the claimant’s age category is determined by reference

-6-
to the date last insured. See Woods, 218 F. Supp. 3d at 207-08 (“[W]hen the person last
met the insured status requirement before the date of adjudication, the oldest age to be
considered is the person’s age at the date last insured.” (quotation omitted)). Plaintiff was
born on April 13, 1967. (Dkt. 7 at 27). As such, on her date last insured of December 31,
2016, she was 49 years and eight months old.

The SSA’s regulations do not provide a bright-line definition for what constitutes a
borderline age situation. However, as the court in Woods noted, the SSA’s Hearings,
Appeal and Litigation Law Manual (the “HALLEX”) provides that “[g]enerally, SSA
considers a few days to a few months to mean a period not to exceed six months.” 218 F.
Supp. 3d at 209 (quoting HALLEX 1-2-2-42). “Most district courts within the Second
Circuit follow the HALLEX and hold that a period of up to six months is borderline.” Jd.
In this case, Plaintiff was less than six months from her 50th birthday on her date last
insured.

Moreover, the ALJ in this case found that Plaintiff was capable only of a range of
sedentary work. (Dkt. 7 at 23). As such, had the ALJ treated Plaintiff as a person closely
approaching advanced age, she would have been considered disabled under the Grids. See
20 C.F.R. Part 404, Subpart P, Appendix 2, Rule 201.14 (an individual who is closely
approaching advanced age, has a high school education, and has past skilled or semi-skilled
work without transferable skills is disabled). Under these circumstances, the Court finds
that this constituted a borderline situation, as defined in 20 C.F.R. § 404.1563(b).

As Plaintiff correctly noted, the ALJ in this case did not acknowledge or discuss the

fact that Plaintiff was on the borderline of a higher age category, nor did he provide any

-7-
rationale for why he ultimately decided to treat her as a younger individual. To the
contrary, the ALJ’s discussion of Plaintiff's age is as follows, in its entirety: “[Plaintiff]
was born on April 13, 1967, and was 49 years old, which is defined as a younger individual
age 45-49, on the date last insured.” (Dkt. 7 at 27). The Court finds this cursory statement
by the ALJ wholly insufficient to comply with 20 C.F.R. § 404.1563(b), pursuant to which
the ALJ was required to perform an individualized assessment of which age category to
apply.

The Court is not persuaded by Defendant’s argument that the ALJ’s mere recitation
of Plaintiff's age somehow constitutes a consideration of her borderline age situation. (See
Dkt. 15-1 at 17 (“The ALJ was well aware of Plaintiff's age as Plaintiff identified her date
of birth in her application and when asked by the ALJ at the hearing. Further, her date of
birth was set forth in multiple medical reports in the record reviewed by the ALJ. Most
significantly, the ALJ explicitly set forth her date of birth and age in Finding No. 7 in the
decision.” (internal citations omitted)). It is the obligation of an ALJ to “build an accurate
and logical bridge from the evidence to his conclusion to enable a meaningful review.”
Hickman ex rel. M.A.H. v. Astrue, 728 F. Supp. 2d 168, 173 (N.D.N.Y. 2010) (quotation
and alteration). The ALJ here failed to do so, inasmuch as he provided no explanation
whatsoever for how he conducted the assessment required by 20 C.F.R. § 404.1563(b). See
Woods, 218 F. Supp. 3d at 209 (finding reversible error where the ALJ failed to indicate
that he had even “consider[ed] whether using the higher age category would be

appropriate’’).
Defendant also cites several Sixth Circuit cases for the proposition that “[t]here is
no per se requirement that an ALJ address borderline age categorization in every borderline
case, particularly when the record does not show that the claimant suffered any sort of
additional vocational adversity.” (Dkt. 15-1 at 16). It is true that the Sixth Circuit (as well
as the Ninth and Eleventh Circuits) have found that an ALJ need not provide an express
discussion of a borderline age situation to satisfy the requirements of 20 C.F.R.
§ 404.1563(b). See Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071-72 (9th
Cir. 2010); Bowie v. Comm’r of Soc. Sec., 539 F.3d 395, 399 (6th Cir. 2008); Miller v.
Comm’r of Soc. Sec., 241 F. App’x 631, 635-36 (11th Cir. 2006). However, the Eighth
Circuit has expressly rejected the Sixth Circuit’s conclusions in this regard, explaining that
“it is [the] court’s job to review whether substantial evidence exists to support the
Commissioner's decision, and [the Court] simply cannot complete this review without
some showing as to the Commissioner’s consideration of applying the higher age category,
which he indisputably is required to do.” Phillips v. Astrue, 671 F.3d 699, 706 (8th Cir.
2012). “The Courts of Appeal for the Third and Tenth Circuits have [also] held that an
ALJ must show in his decision that he has performed the analysis required in a borderline
age situation.” Moody v. Berryhill, 245 F. Supp. 3d 1028, 1034 (C.D. III. 2017) (quotation
omitted) (citing Daniels v. Apfel, 154 F.3d 1129, 1136 (10th Cir. 1998); Kane v. Heckler,
776 F.2d 1130, 1132-34 (3d Cir. 1985)).

The Second Circuit has not yet addressed this issue. However, courts within this
Circuit have rejected the argument that an ALJ need not indicate how he decided which

age category to apply in a borderline situation, explaining that “because it is not the

-9-
province of the court to determine” how to ultimately handle a borderline age situation,
remand is necessary where the ALJ “gave no indication that he was even aware of the
borderline age issue. . ., much less a rationale for why he decided to use [the claimant’s]
chronological age, instead of the older age category.” Goncalves v. Berryhill, No. 3:17-
CV-01830 (JCH), 2018 WL 6061570, at *6 (D. Conn. Nov. 20, 2018) (quotation omitted);
see also Metaxotos v. Barnhart, No. 04 CIV. 3006 (RWS), 2005 WL 2899851, at *8
(S.D.N.Y. Nov. 3, 2005) (“Because the ALJ failed to identify whether this was a borderline
situation and failed to address the implications of the timing of her decision, a remand is
appropriate.”).

Moreover, district courts in several other circuits have also expressly rejected the
argument proffered by the Commissioner in this case. See, e.g., Moody, 245 F. Supp. 3d
at 1034 (“The Court is persuaded by the logic of the Courts of Appeal for the Third and
Tenth Circuits, as well as that of our sister district, the Northern District of Illinois, in
finding that the ALJ must, at minimum, identify that there was a borderline age situation
before determining which age category to use); Justice v. Astrue, 589 F. Supp. 2d 110, 112
(D. Mass. 2008) (explaining that “without a record of the hearing officer’s reasoning
regarding [the claimant’s] potential “borderline age,’ it is impossible for this Court to
determine that the decision was not made ‘mechanically’ in violation of Section
404.1563(b)”).

This Court agrees with those courts that have found 20 C.F.R. § 404.1563(b) to
require, at a minimum, that the ALJ acknowledge the existence of a borderline age

situation. Absent such an acknowledgment, this Court (or any other court) cannot make a

-10-
reasoned conclusion that the ALJ complied with the regulations and did not apply the age
categories mechanically. This case provides a clear example of the downfalls of the
approach urged by the Commissioner—the ALJ’s decision provides no indication
whatsoever that he was even aware that this was a borderline case, much less that he
performed the requisite individualized assessment of which age category to apply. Under
these circumstances, the Court is left unable to meaningfully review the ALJ’s
determination.

For all these reasons, the Court finds that the ALJ erred in failing to appropriately
apply 20 C.F.R. § 404.1563(b) and that remand of this matter is required.

CONCLUSION

For the foregoing reasons, Plaintiff's motion for judgment on the pleadings (Dkt.
12) is granted to the extent that the matter is remanded for further administrative
proceedings. Defendant’s motion for judgment on the pleadings (Dkt. 15) is denied. The

Clerk of Court is directed to enter judgment and close this case.

Asch W

ELIZABETH AAVOLFORD
UnitedStates District Judge

SO ORDERED.

Dated: August 7, 2019
Rochester, New York

-ll-
